239 S.W.3d 713 (2007)
Robert G. ROGERS, Plaintiff/Appellant,
v.
PERRY TV, INC., Defendant/Respondent.
No. ED 89908.
Missouri Court of Appeals, Eastern District, Division Five.
December 4, 2007.
Michael P. Cohan, St. Louis, MO, for appellant.
Perry TV, Inc., St. Charles, MO, pro se.
PATRICIA L. COHEN, Chief Judge.
Robert G. Rogers (Appellant) appeals from a judgment entered in favor of defendant Perry TV, Inc. (Respondent) after a trial de novo on Appellant's petition for damages. Because Appellant's notice of appeal is untimely, the appeal is dismissed.
In civil cases, the notice of appeal is due no later than ten (10) days after the judgment becomes final. Rule 81.04(a). If no authorized after-trial motion is filed, the judgment becomes final at the expiration of thirty (30) days after the entry of judgment. Rule 81.05(a). Here, the court entered its judgment on March 12, 2007. It appears no after-trial motion was filed, and the judgment became final on April 11, 2007. Rule 81.05(a). The notice of appeal was due ten days later, on Monday, April 23, 2007. Rule 81.04(a); Rule 44.01(a). Appellant filed the notice of appeal on May 29, 2007, and it is untimely.
This Court has an obligation to determine whether it has jurisdiction to consider an appeal. State v. Lynch, 192 S.W.3d 502 (Mo.App. E.D.2006). This Court only has jurisdiction if Appellant filed a timely notice of appeal. Johnson v. Summers, 596 S.W.2d 78, 79 (Mo.App. S.D.1980). We issued an order to Appellant directing him to show cause why his appeal should not be dismissed. Appellant has failed to file a response.
The appeal is dismissed for lack of a timely notice of appeal.
BOOKER T. SHAW, NANNETTE A. BAKER, JJ., Concur.